Name: 75/490/EEC: Commission Decision of 8 August 1975 amending the Decision of 24 June 1975 and derogating as regards cereals from Regulations (EEC) No 2637/70 and (EEC) No 1223/74 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  trade policy;  Europe;  tariff policy
 Date Published: 1975-08-12

 Avis juridique important|31975D049075/490/EEC: Commission Decision of 8 August 1975 amending the Decision of 24 June 1975 and derogating as regards cereals from Regulations (EEC) No 2637/70 and (EEC) No 1223/74 (Only the German text is authentic) Official Journal L 214 , 12/08/1975 P. 0032 - 0033COMMISSION DECISION of 8 August 1975 amending the Decision of 24 June 1975 and derogating as regards cereals from Regulations (EEC) No 2637/70 and (EEC) No 1223/74 (Only the German text is authentic) (75/490/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 120/67/EEC (1) of 13 June 1967 on the common organization of the market in cereals, as last amended by Regulation (EEC) No 665/75 (2), and in particular Articles 7 (5) and 12 (2) thereof; Having regard to Commission Regulation (EEC) No 376/70 (3) of 27 February 1970 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies, as last amended by Regulation (EEC) No 129/73 (4), and in particular Article 5 (1) and (7) thereof; Whereas by Decision of 24 June 1975 (5) the German intervention agency was authorized to open an invitation to tender for the export of 100 000 metric tons of barley held by it ; whereas part of this quantity has already been sold; Whereas, by its communication of 15 July 1975, the Federal Republic of Germany has requested that the quantity at tender be increased from 100 000 metric tons to 300 000 metric tons; Whereas the current situation as regards intervention justifies the amendment requested by the Federal Republic of Germany; Whereas the period of validity of export licences for barley was by Article 21 (1) of Commission Regulation (EEC) No 2637/70 (6) of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products fixed at the month of issue plus six months ; whereas that period was reduced to 90 days by Commission Regulation (EEC) No 1223/74 (7) of 15 May 1974 derogating from Regulation (EEC) No 2637/70 as regards the period of validity of export licences for cereals and rice; Whereas by way of derogation from that provision, the period of validity for licences issued in connection with this invitation to tender should be fixed at the month of issue plus four months; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Management Committee for Cereals, HAS ADOPTED THIS DECISION: Article 1 1. In the Decision of 24 June 1975 the figure "100 000" is replaced by "300 000". 2. The Annex to the Decision of 24 June 1975 is replaced by the Annex to this Decision. Article 2 In Article 3 (1) of the Decision of 24 June 1975 the port of "Nordenlam" is added. Article 3 The following Article 4a is added to the Decision of 24 June 1975: "Article 4a By way of derogation from Regulations (EEC) No 2637/70 and (EEC) No 1223/74, export licences issued in connection with the invitation to tender pursuant to this Decision shall be valid from their day of issue within the meaning of Article 9 (1) of Regulation (EEC) No 193/75 until the end of the fourth month following that of issue". The preceding paragraph shall not apply to licences for which applications were lodged before 8 August 1975. (1) OJ No 117, 19.6.1967, p. 2269/67. (2) OJ No L 72, 20.3.1975, p. 14. (3) OJ No L 47, 28.2.1970, p. 49. (4) OJ No L 17, 20.1.1973, p. 17. (5) OJ No L 179, 10.7.1975, p. 29. (6) OJ No L 283, 29.12.1970, p. 15. (7) OJ No L 133, 16.5.1974, p. 22. Article 4 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 8 August 1975. For the Commission P.J. LARDINOIS Member of the Commission ANNEX >PIC FILE= "T0016733">